On Rehearing.
Petition for rehearing sustained, and cause reversed and remanded, with directions.
For prior opinion see 64 Okla. Cr. 317, 79 P.2d 1032.
The defendant, Ned Vandeventer, was charged by indictment returned by a grand jury of Tulsa county, with the crime of opening and conducting gambling games; was tried, convicted and sentenced to pay a fine of $1,000, and to serve a term of five years in the penitentiary.
This is a companion case to Roy Staley et al. v. State,65 Okla. Cr. 227, 84 P.2d 813, this day decided by this court. The questions of law presented are identical with the questions presented in that case and it becomes unnecessary to again review them.
For the reasons stated in the case of Roy Staley et al. v. State, 65 Okla. Cr. 227, 84 P.2d 813, the case is reversed with directions to the lower court to grant a new trial in accordance with the opinion in Staley et al. v. State, supra.
DAVENPORT, P. J., and DOYLE and BAREFOOT, JJ., concur.